﻿It is an honour and a great pleasure for me to congratulate you, Sir, on your unanimous election to the high post of President of the General Assembly at its thirty-ninth session. Your well- known integrity and efficiency, your vast experience and tireless dedication to the United Nations and your excellent work as President of the United Nations Council for Namibia ensure the success of this session of the General Assembly, presided over by a distinguished son of the great African continent.
40.	Thirty-nine years of commitment and tireless work by the United Nations to wipe out colonialism and promote the self-determination of peoples is reflected at this session by the presence here of Brunei Darussalam, the newest Member State of the Organization. We greet that country and warmly welcome it to the family of sovereign nations.
41.	The Secretary-General's work, his concern over the problems of international peace and security and his dedication to the complex duties of his post, as evidenced by his report on the work of the Organization, are internationally recognized and a source of justified pride on the part of the Latin American countries.
42.	I have read the Secretary-General's report with real interest. As the representative of a country located in a region threatened by instability and war, I value the ideas and suggestions it contains with regard to matters affecting international peace and security. It is a source of satisfaction and encouragement to Costa Rica to find the Secretary-General, with his high authority, mentioning the original tenets of the Charter of the United Nations in order to confirm the commitment to settle disputes among States by peaceful means and to renounce the use or the threat of the use of force in international relations.
43.	The Charter that was signed at San Francisco established, without any doubt, a new international order based on the obligation of all States to stand in solidarity for the maintenance of peace and security. The obvious conclusion is that peace-keeping—as the Secretary-General points out—is an expression of international political consensus and will, without which peace-keeping operations are weak and uncertain.
44.	Both out of devotion to the principles of the Charter and because they protect the fundamental aspiration of nations to continue to exist, a small and unarmed nation such as the one I represent has the duty to support the Charter in order that its own security may be safeguarded.
45.	When international conflicts are not dealt with in the framework of the solutions envisaged in the Charter, but are the subject of bilateral or unilateral action in which force prevails, there is a serious erosion of the international system, which does great harm to all countries and, above all, to countries such as Costa Rica, which have entrusted their security to internationalism.
46.	Hence, I fully share the Secretary-General's concern about the consequences of the failure to observe the principles of the Charter, when the framework they provide are replaced by methods that give priority to the threat or the use of force, so detrimental to the countries that are the victims of it as well as to the international system based on the Charter. The result is that the Charter is irreparably violated.
47.	On the basis of those ideas taken from the Secretary-General's report, and because I cannot now refer specifically to each of the serious problems facing the General Assembly at this session, I shall confine myself to stating my country's position on some of those problems, which illustrate the tensions making it impossible to view the international situation with serenity.
48.	First, I shall refer to the problem of the Malvinas Islands. The echoes of a war that would never have taken place if international negotiating machinery had been used effectively have died down. Nevertheless, the inter-American system, relations between the Americas and Europe and relations in the Organization require that the parties continue their efforts to deal in a rational and friendly way with the problem dividing them. It should not be difficult for two civilized nations and two democratic Governments to find a solution to their differences that does not prejudice their dignity, their legal position or their history.
49.	Costa Rica is particularly concerned at the struggle being waged by the people of Namibia for its independence, which must be granted to it under Security Council resolution 435 (1978). We regard as completely unacceptable and anachronistic the doctrine of apartheid, which the South African Government persists in applying.
50.	We regret also that the Korean nation, with an age-old culture and rich traditions and with such a promising future, has not yet been able to overcome the obstacles to its reunification. We believe that it is time for that country—preferably reunified, but even divided—to take its rightful place in the Organization.
51.	Of course, our main concern must be for the fate of our own region, Central America. In this respect, we Costa Ricans must bear witness to our commitment to peace and our desire that democracy, well-being and freedom should be promoted in our region.
52.	We feel sorrow and pessimism, on the one hand, and hope and optimism, on the other. Since the thirty-eighth session, Central America has experienced more crises, more hatred, more death than in previous years. But, at the same time, the democratic frontier has advanced in Latin America and has reached Central America. The commitment to democracy is deeply rooted in our continent, and Central America is no exception. We rejoice in the fact that today, for the first time in the history of our sub region, there are three civilian Governments that have been elected by the people, and there is talk of holding elections in the other countries.
53.	Jose Napoleon Duarte became President of El Salvador as a result of two free processes of consultation with the people. Those processes, held under the critical eye of a large number of observers, represent an advance towards democracy and an unquestionable reaffirmation of Central America's will for democracy, bearing in mind the very difficult circumstances in which they took place. On Monday, the Assembly heard President Duarte put forward the most positive proposals so far for the national reconciliation of a Central American country. That initiative should be welcomed by all Governments and peoples concerned about peace in Central America and the future of that region.
54.	The newspapers today carry the news that representatives of the guerrillas have accepted President Duarte's invitation, effectively opening up the possibility of domestic peace for El Salvador.
55.	The Government of Costa Rica supports the proposal made from this rostrum yesterday by the Minister for Foreign Affairs of Honduras that the Central American countries should meet at Tegucigalpa before next week's Contadora meeting. To the extent that, within the spirit of Contadora, we Central Americans regain the initiative in settling our problems among ourselves, we shall have taken steps towards peace and made it possible to take action ourselves, without the need for mediators.
56.	The hopes of Central Americans have been raised by the progress of the Contadora effort. Since January 1983, with the co-operation of Colombia, Mexico, Panama and Venezuela, we, the five Central American countries, have been trying to find a remedy to the problems besetting the region. No one could be better fitted to endorse our efforts than our immediate neighbours, who are familiar with the nature and scope of the crisis, are far removed from all claims to hegemony and share the same historical and cultural roots.
57.	We have made great progress, culminating in the revised version of the Contadora Act on Peace and Co-operation in Central America. The Act was a comprehensive effort, and never before had a regional crisis been examined in its political, military, economic and social aspects. The Act is also a bold effort, because it aims not only at reducing the sources of conflict in our region but at promoting the political, economic and social development of our peoples. It is innovative, because it proposes verification of compliance with the commitments entered into when it is signed and because it places the fate of our peoples above the old, narrow concepts of the internal sovereignty of States. In sum, the Contadora process, carried out with full awareness of our history, has looked towards a peaceful, richer and freer future for the peoples of Central America.
58.	We said last year that Costa Rica was not a part of the problems of Central America, but that Central America was a part of the problems of Costa Rica. We are continuing to build our nation in peace and democracy. But the peoples of Central America are prey to political instability, war and economic crisis and the painful consequences are felt by us Costa Ricans. This gives us another reason to participate actively in the Contadora process and to fight there, as we have fought throughout our independent life, for institutionality, democratization, respect for human rights and the economic and social development of the whole region.
59.	I reiterate from this rostrum our readiness to comply with the obligations imposed upon us by the Contadora Act. Furthermore, I can state that Costa Rica already complies with those obligations, because they are a part of the pacifist and democratic tradition of the Costa Rican people.
60.	We believe, however, that the verification and control mechanisms provided for in the Act should be improved and strengthened. We hope that the foresight of the Central American Governments in voluntarily submitting to international verification will have as its reward verification that in all the countries of Central America there is strict observance of the spirit and letter of the Act. We understand clearly, as we are sure the other Central American States do, that the commitments we shall make upon subscribing to the Act are binding and enforceable. The very nature of those commitments explains the need for effective and reliable verification and control.
61.	We Costa Ricans are aware that a comprehensive agreement on peace and co-operation in Central America is a fundamental step. But we are also aware that the great harm caused to our region by the international economic crisis, political upheavals, underdevelopment and war can only be remedied with the continued support of the international community. That is why when the President of Costa Rica, Mr. Luis Alberto Monge, travelled to Europe last June he extended invitations—as the spokesman for Central America—to the Conference which was held at San Jose, Costa Rica, on 28 and 29 September 1984. We received in our capital the Ministers for Foreign Affairs of the countries of the European Economic Community, of Spain and Portugal, of the countries of the Contadora Group and of the Central American States. As the host country, we felt that our ideals and realities were being recognized. We are grateful for the friendship and acknowledgement of the Governments represented at San Jose. At that ministerial meeting, we received European support for the process of democratization in Central America, the restructuring of our common market and our development through increased co-operation programmes.
62.	Europe's concern about the fate of Central America is now added to Latin America's, expressed in the Contadora process, and that of the United States, shown by the Caribbean Basin initiative. That European concern was demonstrated by the presence in San Jose of 12 Ministers for Foreign Affairs from Western European democracies. This opens up for Central America the prospect of beginning a new period in its history, characterized by well-being and the full enjoyment of freedoms.
63.	The presence of members of the European Economic Community in Central America strengthens the ideal of integration, efforts to achieve which we embarked upon 25 years ago. Besides the triumph over nationalism represented by the establishment of the European Economic Community, the readiness of its members to help Central America shows that the old and obsolete concepts of colonialism have been replaced by a modern concept of co-operation. We are sure that this attitude will find expression in the prompt and successful negotiation of an agreement between Europe and Central America.
64.	Although the desirability of creating a more harmonious and just international economic order is recognized, there is a remarkable lack of political consensus which is preventing the dialogue that is needed to make the necessary structural changes to bring about that greater harmony and justice.
65.	In approaching the end of this century, we realize that many countries are not in a position to meet the most basic needs of their peoples; others hope barely to halt the deterioration experienced in the living conditions of their peoples. Indeed, the situation in Africa, especially with regard to food, is becoming alarming; and Latin America is entering its fourth consecutive year of economic recession, as part of a crisis the most salient manifestation of which is the external debt. That debt exceeds the $300 billion mark; it represents 36 per cent of the gross domestic product of the region and servicing the debt absorbs 65 per cent of its export receipts. To indicate the degree to which the situation has deteriorated, suffice it to mention that in 1975 the debt represented merely 20 per cent of the gross domestic product and used up only 26 per cent of export earnings.
66.	The reasons for the problem have been broadly discussed in various forums and I need not dwell upon them here. I wish to emphasize the fact that attempts to solve the problems that countries are facing in isolation and individually are clearly not sufficient. Furthermore, that has led to a very unjust situation in which the cost of the necessary adjustments is borne exclusively by the debtor countries.
67.	In the search for solutions, we should bear in mind not only the cost for the world economy of the fact that developing countries are less able to participate in international trade but also the very high social and political cost that will no doubt be incurred if our countries must continue in a process of internal deflationary adjustments.
68.	There is no doubt that Latin American countries are facing up to this crisis with proved responsibility. It is now time for the other actors in this drama to make a comparable contribution to resolve a situation which in fact is a shared responsibility and the solution of which ultimately benefits all. The industrialized countries must adopt forceful measures to reduce interest rates and combat protectionism. Multilateral agencies must contribute more medium-term and long-term resources, and on more favourable terms, to support the programmes of external adjustment and structural change, and the international banking system must continue to provide commercial credit because, if it were not to do so, that would jeopardize those resources already committed.
69.	Costa Rica speaks on these issues with a certain degree of authority. In mid-1982, the Government undertook a series of adjustment measures aimed at stabilizing the economy. Those efforts meant that the deficit in the public sector in one year went down from 9.3 per cent of the national product to less than 3 per cent, inflation was reduced from 90 per cent to 19 per cent, and the exchange rate which was 64 colones per dollar was stabilized at about 45 colones per dollar.
70.	The crisis has taught the Government of Costa Rica a number of lessons: first, to ascertain the degree of maturity of the Costa Rican people in accepting the impact of the adjustment and the strength of its commitment to the country's democratic institutions; secondly, to understand that recovery and long-term stability are beyond our reach when the meagre possibilities of a small country to handle the situation are reduced even more by an adverse international environment.
71.	All Latin American nations have learnt an equally important lesson from this crisis: that it is pointless to try to face up to this situation in isolation. We recognize the urgency of concerted political action at the regional level. In this context, the Quito Declaration and Plan of Action and the more recent Cartagena Consensus represent an effort to give a serious and responsible answer by Latin America to the crisis.
72.	I wish to take this opportunity to mention in particular the impact of the crisis on what is dearest to our societies—children. Tragically, one of the results of the adverse economic climate in which we live has been a fall in the indicators which measure the well-being of the young population of the developing world. We must commit ourselves to an effort that would enable us to isolate the impact of the economic cycle on our children. I therefore appeal to the Member States and the Secretariat of the United Nations to mobilize the creativity and necessary resources to find ways in which to protect children and other especially vulnerable groups from the harshness and irrationality of the fluctuations of the international economy.
73.	I cannot conclude this statement without making a specific reference to the ideal of the protection of human rights, which has been a constant concern of Costa Rica and its Governments. It seems to me necessary since the United Nations, from the moment of its birth, embarked upon an important task in this field. The Charter was dedicated to that major objective and became a point of departure for the task of making fundamental rights become an international commitment. Then came the Universal Declaration of Human Rights and increasingly concrete and specific international covenants. The Legislative Assembly of my country, which was the first one to ratify the International Covenant on Civil and Political Rights and the Optional Protocol thereto and the International Covenant on Economic, Social and Cultural Rights, has just approved the Convention on the Elimination of All Forms of Discrimination against Women.
74.	Nevertheless, we still note a major omission in that field. The United Nations does not yet have a truly effective mechanism for the defence of human rights. The extraordinary number of documents, declarations and treaties on the subject have not yet given the Organization the power to restore the enjoyment of rights to victims of violation. This does not detract from the merits of the work done by the Commission on Human Rights and the Human Rights Committee; rather, it is a recognition of the limitations placed upon their work. For our part, Costa Ricans have insisted on imbuing the defence of human rights with an effective structure, despite the fact that we must recognize that many Governments lack the political will to do so.
75.	Our sincere concern relates to the fate of peace and security in the world. Recently, the President of Costa Rica mentioned before the Ministers for Foreign Affairs of Europe, Central America and the countries of the Contadora Group that when violence comes from above it inevitably leads to violence in the opposite direction, thus altering and destabilizing countries and regions. We can infer from that idea that peace cannot be possible so long as the stifling of the fundamental rights of the human being persists. We Costa Ricans have tried in our own land to avoid phenomena of that type. We are a peaceful and stable society, within the convulsed Central American region, because we have been able to build a society based on respect for human rights. We should like that kind of society to be extended now so that we may have a Central America that is an example and not a cause for concern, that contributes to peace instead of giving rise to problems, that provides first the hope and then the reality of human beings working and striving peacefully for development, free from fear.
76.	Because this is linked with the subject of human rights, I cannot fail to appeal for international solidarity with respect to the problem of the more than 600,000 refugees who have been displaced because of the turmoil in Central America. They have been treated generously by the receiving States, but not enough is being done, for this is a problem which exceeds their capacity. The dedication and timely aid of the United Nations High Commissioner for Refugees, the Intergovernmental Committee for Migration and other international agencies represent a form of assistance which we Central Americans appreciate for its full worth. However, we require the help of the international community while, within the framework of Contadora, we promote in the nations to which the displaced persons belong the internal conditions conducive to their return to their lands and their work.
77.	Costa Rica proposed that the year 1986 be proclaimed the International Year of Peace. It should be a constant task of the United Nations to call for peace, because this has been the great objective of the Organization since its foundation. The International Year of Peace will be devoted to emphasizing this commitment, at a time when, because of world tensions, it is necessary to uphold the purposes and principles of the Charter, in which special prominence is given to the maintenance of peace.
78.	In a tribute to that concept the President of Costa Rica, in November of last year, recalling our traditional position on the problems of the region in which we live, proclaimed the neutrality of our country in the face of the military conflicts in the region but pointed out that, because of our democratic commitment, we could not in any way be ideologically neutral.
79.	I shall conclude by quoting what the President of Costa Rica said in the formal proclamation of our neutrality:
"Costa Rica is not an economic Power; nor can it be. Costa Rica is not a political Power; nor can it be. Costa Rica is not a military Power; nor does it wish to be. Costa Rica is a spiritual Power, because the people practise a true faith in the power of common sense, the power of the will and the power of morality."

